Title: To James Madison from Vincent Gray, 15 December 1808
From: Gray, Vincent
To: Madison, James



Sir,
Havana 15 Decr. 1808

Enclosed you have the Aurora of the day, also the advise of the 11th. Instant.
In the advice you will see a letter of the Captain General of Cadiz to the Consulado of that City, which has had considerable weight here with the planters and others, in Governing them in their opinion as to the demand made by the Merchants of this City to exclude Foreigners from participating in its Commerce.
I am now Satisfied that the Ports of this Island will not be closed agst. us, without orders from the Supreme Junta to that effect.
The Consulado has now taken the part of the Planters, whose Interests will always be respected here, and prevail against the Merchants, and will in the course of a few days Publish an address to the Planters on the Subject.
I will send you a Copy thereof as soon as it appears.
A Schooner was dispatched a few days ago for Santo Domingo with 3000 Stand of Arms $20000, & cann. &c for the relief of that Island.  She has returned in distress, but will sail again in a few days.
I have already forwarded to you papers informing of the Death of Genl. Ferrand & of the Situation of that Island.
We hourly expect to hear of the Capture of Guadeloupe as it appears to be the determination of the British Commander in chief in the West Indies, to clear the West Indies as soon as possible, of all those Pirates, who have committed such Devastations upon their Commerce.
The 74 has not yet made her appearance from VeraCruz but is hourly expected.
The Spaniards are prosecuting their Commerce With Vigor and there are Several British vessels now taking Spanish freight to Cadiz, at the rate of 15 Spanish Milled Dollars Per Brl.  I am Sir, very respectfully, Your mo Ob Servt.

Vincent Gray

